Title: To Alexander Hamilton from Tench Coxe, 9 July 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, July 9, 1794. “If duplicates of the letters to Mr. Pinckney relative to the copper, Bunting & Hearths have not gone, it will be well to send them.… It might be well to order a second shipment on the instant, if it should be ascertained, that a capture or ship wreck had interrupted the voyage of the vessel in wh. it shall have been ship’t. The money to be recovered on the policy will furnish funds.”
